

	

		III 

		109th CONGRESS

		1st Session

		S. 286

		IN THE SENATE OF THE UNITED STATES

		

			February 3, 2005

			Mr. Dodd (for himself,

			 Ms. Mikulski, Mr. Jeffords, Mrs.

			 Murray, Mr. Lieberman,

			 Mr. Sarbanes, Ms. Landrieu, Mr.

			 Dayton, Mr. Levin,

			 Mr. Lautenberg, Mr. Inouye, Mr.

			 Corzine, Mr. Durbin, and

			 Mr. Akaka) introduced the following bill;

			 which was read twice and referred to the Committee on Health, Education, Labor, and

			 Pensions

		

		A BILL

		To amend section 401(b)(2) of the Higher

		  Education Act of 1965 regarding the Federal Pell Grant maximum

		  amount.

	

	

		

			1.

			Federal Pell Grant maximum amount

			Section 401(b)(2) of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1070a(b)(2)) is amended—

			

				(1)

				by redesignating subparagraph

			 (B) as subparagraph (C);

			

				(2)

				by striking subparagraph (A)

			 and inserting the following:

				

					

						(A)

						Except as provided in

				subparagraph (B), the amount of the Federal Pell Grant for a student eligible

				under this part shall be—

						

							(i)

							$7,600 for academic year

				2005–2006;

						

							(ii)

							$8,600 for academic year

				2006–2007;

						

							(iii)

							$9,600 for academic year

				2007–2008;

						

							(iv)

							$10,600 for academic year

				2008–2009; and

						

							(v)

							$11,600 for academic year

				2009–2010,

							less an amount

				equal to the amount determined to be the expected family contribution with

				respect to that student for that year.;

				and

			

				(3)

				by inserting after

			 subparagraph (A) (as amended by paragraph (2)) the following:

				

					

						(B)

						If the Secretary determines

				that the increase from one academic year to the next in the amount of the

				maximum Federal Pell Grant authorized under subparagraph (A) does not increase

				students’ purchasing power (relative to the cost of attendance at an

				institution of higher education) by not less than 5 percentage points, then the

				amount of the maximum Federal Pell Grant authorized under subparagraph (A) for

				the academic year for which the determination is made shall be increased by an

				amount sufficient to achieve such a 5 percentage point increase.

					.

			

